CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees Putnam Investment Funds: We consent to the use of our report dated September 16, 2010, incorporated in this Registration Statement by reference, to the Putnam Growth Opportunities Fund, a series of Putnam Investment Funds, and to the references to our firm under the captions Financial Highlights in the prospectuses and Independent Registered Public Accounting Firm and Financial Statements in the Statements of Additional Information. /s/KPMG LLP Boston, Massachusetts November 22, 2010
